UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June30, 2015 or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-8472 Hexcel Corporation (Exact name of registrant as specified in its charter) Delaware 94-1109521 (State of Incorporation) (I.R.S. Employer Identification No.) Two Stamford Plaza 281 Tresser Boulevard Stamford, Connecticut 06901-3238 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(203) 969-0666 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-accelerated filero Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class OutstandingatJuly14,2015 COMMON STOCK HEXCEL CORPORATION AND SUBSIDIARIES INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements (Unaudited) ● Condensed Consolidated Balance Sheets — June30, 2015 and December31, 2014 3 ● Condensed Consolidated Statements of Operations — The Quarters and Six Months Ended June30, 2015 and 2014 4 ● Condensed Consolidated Statements of Comprehensive Income — The Quarters and Six Months Ended June30, 2015 and 2014 4 ● Condensed Consolidated Statements of Cash Flows — The Six Months Ended June30, 2015 and 2014 5 ● Notes to Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4. Controls and Procedures 22 PARTII. OTHER INFORMATION 23 ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 6. Exhibits and Reports on Form8-K 24 SIGNATURE 25 2 PARTI. FINANCIAL INFORMATION ITEM1. Condensed Consolidated Financial Statements (Unaudited) Hexcel Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, (In millions) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Property, plant and equipment, net Goodwill and other intangible assets Investments in affiliated companies Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Short-term borrowings $ - $ Accounts payable Accrued liabilities Total current liabilities Commitments and contingencies (see Note 11) Long-term debt Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $0.01 par value, 200.0 shares authorized, 105.9 shares and 104.8 shares issued at June 30, 2015 and December 31, 2014 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) ) Less – Treasury stock, at cost, 9.5 shares at June 30, 2015, and 9.3 shares at December 31, 2014 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended June 30, Six Months Ended June 30, (In millions, except per share data) Net sales $ Cost of sales Gross margin Selling, general and administrative expenses Research and technology expenses Other operating expense - - Operating income Interest expense, net Income before income taxes, and equity in earnings of affiliated companies Provision for income taxes Income before equity in earnings of affiliated companies Equity in earnings from affiliated companies Net income $ Basic net income per common share: $ Diluted net income per common share: $ Weighted-average common shares: Basic Diluted Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Quarter Ended June 30, Six Months Ended June 30, (In millions, except per share data) Net Income $ Currency translation adjustments ) Net unrealized pension and other benefit actuarial losses and prior service credits ) ) - ) Net unrealized gains (losses) on financial instruments (net of tax) Total other comprehensive income (loss) Comprehensive income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Hexcel Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In millions) Cash flows from operating activities Net income $ $ Reconciliation to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs Deferred income taxes Equity in earnings from affiliated companies ) ) Stock-based compensation Excess tax benefits on stock-based compensation ) ) Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in inventories ) ) (Increase) decrease in prepaid expenses and other current assets ) (Decrease) increase in accounts payable/accrued liabilities ) Other - net ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Net cash used for investing activities ) ) Cash flows from financing activities Proceeds from senior unsecured credit facility Repayment of other debt, net ) ) Dividends paid ) - Repurchase of stock - ) Activity under stock plans ) Net cash used for financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental data: Accrual basis additions to property, plant and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HEXCEL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Significant Accounting Policies In these notes, the terms “Hexcel,” “the Company,” “we,” “us,” or “our” mean Hexcel Corporation and subsidiary companies. The accompanying condensed consolidated financial statements are those of Hexcel Corporation. Refer to Note 1 to the consolidated financial statements included in the Annual Report on Form10-K for the year ended December31, 2014 for a discussion of our significant accounting policies. Basis of Presentation The accompanying Condensed Consolidated Financial Statements have been prepared from the unaudited accounting records of Hexcel pursuant to rulesand regulations of the Securities and Exchange Commission (“SEC”) and in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information. Certain information and footnote disclosures normally included in financial statements have been omitted pursuant to rulesand regulations of the SEC. In the opinion of management, the Condensed Consolidated Financial Statements include all normal recurring adjustments as well as any non-recurring adjustments necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods presented. The Condensed Consolidated Balance Sheet as of December31, 2014 was derived from the audited 2014 consolidated balance sheet. Interim results are not necessarily indicative of results expected for any other interim period or for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our 2014 Annual Report on Form10-K filed with the SEC on February5, 2015. Investments in Affiliated Companies We have 50% equity ownership investments in an Asian joint venture Aerospace Composites Malaysia Sdn. Bhd. (“ACM”) and in Formax UK Limited (“Formax”).These investments are accounted for using the equity method of accounting. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued Update No.2014-09, Revenue from Contracts with Customers. Theupdate clarifies the principles for recognizing revenue and develops a common revenue standard for all industries. The new guidance is effective for the first quarter of 2018. Early application is permitted in 2017 for calendar year entities. We are currently evaluating the impact of adopting this prospective guidance on our consolidated results of operations and financial condition. In April 2015, the Financial Accounting Standards Board issued Update No.2015-03, Simplifying the Presentation of Debt Issuance Costs, which requires debt issuance costs related to a recognized debt liability to be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The guidance is effective January 1, 2016 with early adoption permitted. The guidance is a change in financial statement presentation only and will not have a material impact in the consolidated financial results. 6 Note 2 — Net Income per Common Share QuarterEndedJune30, SixMonthsEndedJune30, (In millions, except per share data) Basic net income per common share: Net income $ Weighted average common shares outstanding Basic net income per common share $ Diluted net income per common share: Net income $ Weighted average common shares outstanding — Basic Plus incremental shares from assumed conversions: Restricted stock units Stock options Weighted average common shares outstanding — Dilutive Diluted net income per common share $ Total shares underlying stock options of 0.1million and 0.2 million were excluded from the computation of diluted net income per share for the quarter and six months ended June30, 2015, respectively, as they were anti-dilutive. Total shares underlying stock options of 0.2 million were excluded from the computation of diluted net income per share for the quarter and six months ended June30, 2014, as they were anti-dilutive. Note 3 — Inventories (Inmillions) June30,2015 December31,2014 Raw materials $ $ Work in progress Finished goods Total inventories $ $ Note 4 — Retirement and Other Postretirement Benefit Plans We maintain qualified and nonqualified defined benefit retirement plans covering certain current and former U.S. and European employees, retirement savings plans covering eligible U.S. and U.K. employees and certain postretirement health care and life insurance benefit plans covering eligible U.S. retirees. We also participate in a union sponsored multi-employer pension plan covering certain U.S. employees with union affiliations. Defined Benefit Retirement Plans Net Periodic Benefit Costs Net periodic benefit costs of our defined benefit retirement plans for the quarters and six months ended June30, 2015 and 2014, were as follows: QuarterEndedJune30, SixMonthsEndedJune30, (Inmillions) U.S. Nonqualified Defined Benefit Retirement Plans Service cost $ Interest cost Net amortization and deferral Settlement expense — — Net periodic benefit cost $ 7 June30,2015 December31,2014 Amounts recognized on the balance sheet: Accrued liabilities $ $ Other non-current liabilities Total accrued benefit $ $ QuarterEndedJune30, SixMonthsEndedJune30, (Inmillions) European Defined Benefit Retirement Plans Service cost $ Interest cost Expected return on plan assets ) Net amortization and deferral Net periodic benefit credit $ ) $ ) $ ) $ ) June30,2015 December31,2014 Amounts recognized on the balance sheet: Noncurrent asset $ $ Accrued liabilities $ $ Other non-current liabilities Total accrued benefit $ $ Contributions We generally fund our U.S. non-qualified defined benefit retirement plans when benefit payments are incurred. Under the provisions of these non-qualified plans, we have contributed $4.7 million in the first six months of 2015 to cover unfunded benefits and expect to contribute an additional $0.3 million in 2015. We contributed $25.7 million to our U.S. non-qualified defined benefit retirement plans during the 2014 fiscal year. We contributed $1.3 million and $1.7 million to our European defined benefit retirement plans in the second quarters of 2015 and 2014, respectively. Contributions to the defined benefit retirement plans were $2.7 million and $3.1 million for the six months ended June30, 2015 and 2014. We plan to contribute approximately $3.9 million during 2015 to these European plans. We contributed $6.1 million to our European plans during the 2014 fiscal year. Postretirement Health Care and Life Insurance Benefit Plans Net periodic benefit costs of our postretirement health care and life insurance benefit plans for the quarters and six months ended June30, 2015 and 2014 were immaterial. June30,2015 December31,2014 Amounts recognized on the balance sheet: Accrued liabilities $ $ Other non-current liabilities Total accrued benefit $ $ In connection with our postretirement plans, we contributed $0.1 million and $0.2 million during the six-month periods ended June30, 2015 and 2014, respectively. Contributions during the second quarters of 2015 and 2014 were each about $0.1 million. We periodically fund our postretirement plans to pay covered expenses as they are incurred. Based on six months of activity, we expect to contribute approximately $0.2 million in 2015 to cover unfunded benefits. We contributed $0.2 million to our postretirement plans during the 2014 fiscal year. 8 Note 5 — Debt (Inmillions) June30,2015 December31,2014 Working capital line of credit — China $ — $ Short-term borrowings — Senior unsecured credit facility — revolving loan due 2019 Long-term debt Total debt $ $ At June 30, 2015, total borrowings under our $700 million Senior Unsecured Revolving Credit Facility (the “Facility”) were $508 million, which approximates fair value. The Facility permits us to issue letters of credit up to an aggregate amount of $40 million. Outstanding letters of credit reduce the amount available for borrowing under our revolving loan. As of June 30, 2015 we had issued letters of credit under the Facility totaling $2.1 million, resulting in undrawn availability under the Facility as of June 30, 2015 of $189.9 million. The Facility contains financial and other covenants, including, but not limited to, restrictions on the incurrence of debt and the granting of liens, as well as the maintenance of an interest coverage ratio and a leverage ratio.In accordance with the terms of the new facility, we are required to maintain a minimum interest coverage ratio of 3.50 (based on the ratio of EBITDA, as defined in the credit agreement, to interest expense) and may not exceed a maximum leverage ratio of 3.50 (based on the ratio of total debt to EBITDA) throughout the term of the new facility.In addition, the new facility contains other terms and conditions such as customary representations and warranties, additional covenants and customary events of default. The average interest rate on the Facility was 1.45% for 2014 and the first six months of 2015. Note 6 — Derivative Financial Instruments Interest Rate Swap Agreements As of June30, 2015 the Company had two agreements to swap $75 million of floating rate obligations for fixed rate obligations at an average of 0.959% and 0.754% against LIBOR in U.S. dollars. Of the total of $150 million of swaps outstanding at June30, 2015, $50 million matures each of March 2016,September 2016, and March 2017. All of the swaps were accounted for as cash flow hedges of our floating rate bank loans. To ensure the swaps were highly effective, all the principal terms of the swaps matched the terms of the bank loans. The fair value of the interest rate swaps was a liability of $0.5 million at June 30, 2015 and an asset of $0.1 million and a liability of $0.3 million at December31, 2014. Foreign Currency Forward Exchange Contracts A number of our European subsidiaries are exposed to the impact of exchange rate volatility between the U.S. dollar and the subsidiaries’ functional currencies, being either the Euro or the British Pound sterling. We entered into contracts to exchange U.S. dollars for Euros and British Pound sterling through December 2017. The aggregate notional amount of these contracts was $375.5 million and $255.8 million at June30, 2015 and December31, 2014, respectively. The purpose of these contracts is to hedge a portion of the forecasted transactions of European subsidiaries under long-term sales contracts with certain customers. These contracts are expected to provide us with a more balanced matching of future cash receipts and expenditures by currency, thereby reducing our exposure to fluctuations in currency exchange rates. The effective portion of the hedges, gains of $7.6 million and losses of $16.0 million, were recorded in other comprehensive income (“OCI”) for the three months and six months ended June30, 2015, respectively, and gains of $0.9 million and $1.7 million for the three and six-month periods ended June30, 2014, respectively. We classified the carrying amount of these contracts of $2.5 million in other assets and $22.1 million in other liabilities on the Condensed Consolidated Balance Sheets at June30, 2015 and $0.3 million in other assets and $12.7 million classified in other liabilities at December31, 2014. During the three months ended June30, 2015 and 2014, we recognized net losses of $5.2 million and net gains of $1.9 million, respectively, recorded in gross margin. During the six months ended June30, 2015 and 2014, we recognized net losses of $8.8 million and net gains of $3.4 million, respectively, recorded in gross margin. For the quarters ended June30, 2015 and 2014, hedge ineffectiveness was immaterial. In addition, we enter into foreign exchange forward contracts which are not designated as hedges. These are used to provide an offset to transactional gains or losses arising from the remeasurement of non-functional monetary assets and liabilities such as accounts receivable. The change in the fair value of the derivatives is recorded in the statement of operations. There are no credit contingency features in these derivatives. During the quarters ended June30, 2015 and 2014, we recognized net foreign exchange gains of $2.5 million and net foreign exchange losses of $0.1 million, respectively, in the Condensed Consolidated Statements of Operations. During the six-month periods ended June30, 2015 and 2014, we recognized net foreign exchange losses of $14.1 million 9 and $0.3 million, respectively, in the Condensed Consolidated Statements of Operations. The net foreign exchange impact recognized from these hedges offset the translation exposure of these transactions. The carrying amount of the contracts for asset and liability derivatives not designated as hedging instruments was $0.9 million classified in other assets and $0.7 million in other liabilities and $0.8 million classified in other assets and $5.5 million in other liabilities on the June30, 2015 and December31, 2014 Condensed Consolidated Balance Sheets, respectively. The change in fair value of our foreign currency forward exchange contracts under hedge designations recorded net of tax within accumulated other comprehensive income for the quarters and six months ended June30, 2015 and 2014 was as follows: QuarterEndedJune30, SixMonthsEndedJune30, (In millions) Unrealized (losses) gains at beginning of period, net of tax $ ) $ $ ) $ Losses (gains) reclassified to net sales ) ) Increase (decrease) in fair value ) Unrealized (losses) gains at end of period, net of tax $ ) $ $ ) $ We expect to reclassify $10.5 million of unrealized losses into earnings over the next twelve months as the hedged sales are recorded.
